Filed 7/22/19; Certified for Partial Publication 8/14/19 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                       (Butte)
                                                         ----


THE PEOPLE,                                                                         C085988

                  Plaintiff and Respondent,                                 (Super. Ct. No. CM040382)

         v.

NICKESH PRAVIN SHAH,

                  Defendant and Appellant.




         After receiving a speeding citation, defendant Dr. Nickesh Pravin Shah duped an
employee into signing a letter falsely stating that defendant was responding to a medical
emergency at the time of the traffic stop. Defendant’s attorney eventually entered the
letter in evidence at his traffic trial.
         After the traffic trial, defendant was charged with violating Penal Code sections
132 and 134 by preparing and offering the forged letter as false evidence. A jury found
defendant guilty of both offenses, and the trial court suspended imposition of sentence
and placed defendant on probation.
         On appeal, defendant contends that the judgment must be reversed because the
trial court (1) failed to instruct the jury that materiality is an element of the offenses;


                                                           1
(2) erroneously instructed the jury on the definition of forgery as it relates to the violation
of Penal Code section 132 (count 1); (3) erred in denying his motion to dismiss the felony
complaint as an impermissible successive prosecution for the same act or course of
conduct; and (4) impaired his constitutional right to present a defense through its
evidentiary rulings. We affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND
       In early 2013, defendant accepted through a staffing agency a temporary position
as a physician at a health clinic. The clinic was small, with just two physicians and a
staff of approximately eight to nine people. The clinic hired defendant to care for the
patients of one of the doctors who was on leave.
       On the morning of April 3, 2013, at approximately 10:00 a.m., defendant was
driving to work when a California Highway Patrol (CHP) officer stopped him for
speeding. At the time of the stop, defendant was late for work, which was not unusual.
       When informed of the reason for the stop, defendant told the officer that he was
en route to a medical emergency and needed to be there within the next 10 minutes. The
officer asked defendant the nature of the medical emergency, and defendant responded,
“A gall bladder.” Defendant told the officer he would be performing surgery on the
patient.
       The officer asked defendant if there was someone who could confirm this
information. Defendant gave the officer the name and telephone number of a supervisor
at the clinic. Defendant said she would know if there was an emergency. The officer
called the number and spoke to the supervisor. The supervisor denied there was an
emergency and told the officer that defendant “was just late to see his regularly scheduled
patients.”1



1 This was not the first time that defendant falsely claimed he was responding to an
emergency to avoid a speeding ticket. At trial, a San Francisco police officer testified

                                               2
        When the officer relayed this information, defendant responded that the supervisor
must be working on the other side of the facility and unaware of the emergency. The
officer, unpersuaded, cited defendant for speeding, but suggested that the district attorney
might dismiss the citation if defendant could provide documentation showing that he was,
in fact, responding to an emergency.
        A couple of weeks later, defendant had his office manager sign a letter relating to
the traffic stop. The letter stated: “This letter is to confirm that [defendant] was on his
way to an emergency in order to attend to a patient at this facility on April 3rd, 2013[,] at
10:00 a.m. with severe abdominal pain and concern for a gall bladder infection.” The
letter was dated April 16, 2013. Defendant, through his attorney, subsequently offered
the letter in evidence at the trial on his speeding citation. The traffic court judge
nevertheless found defendant guilty.
        After the traffic trial, the prosecutor filed a felony complaint against defendant
charging him with violations of Penal Code sections 132 and 1342 for preparing and
offering false and fraudulent evidence at the traffic trial. Defendant pled not guilty.
        At trial, the supervisor who received the call on the day of the traffic stop testified
that she had no knowledge of any patient in distress or any kind of emergency on the
morning of April 3. She testified that because it was a small clinic, the staff was
generally aware of what was happening in the office and that in her supervisory position,
the other medical assistants would come to her if anything unusual was happening.
        The office manager for the clinic similarly testified that she was not aware of any
patients in the clinic with significant health issues on the morning of April 3. Dr. Foster,


that when he stopped defendant for speeding in 2010, defendant told the officer he was
“on an emergency call” heading to the University of California, San Francisco, Medical
Center. The officer asked for proof, but defendant was unable to substantiate the
emergency.
2   Further undesignated statutory references are to the Penal Code.

                                               3
the other physician working at the clinic, testified that he did not treat anyone with an
emergency on the morning of April 3 and, to his knowledge, there were no calls for
emergency transport.
       At trial, the office manager was asked about the April 16, 2013, letter she signed
falsely stating that there was an emergency. She testified that defendant misled her to
believe that the letter was intended to help defendant terminate his contract with the
temporary staffing agency through which he was employed. She did not draft the letter
or read it before she signed. She testified that “[defendant] brought [the letter] in, told me
what it was for, and I said ‘Okay,’ and I just signed my name.”
       Defendant did not put on an affirmative defense case.
       The jury found defendant guilty of violating sections 132 and 134. The trial court
suspended imposition of sentence and placed defendant on probation for 36 months with
a number of special conditions.
                                       DISCUSSION
                                              I
            The Court Did Not Err in Failing to Give a Materiality Instruction
       Defendant concedes that neither section 132 nor section 1343 contain an express
materiality element like that in the perjury statute, section 118, subdivision (a).
Nevertheless, citing People v. McKenna (1938) 11 Cal. 2d 327 (McKenna), United States




3  Section 132 provides: “Every person who upon any trial, proceeding, inquiry, or
investigation whatever, authorized or permitted by law, offers in evidence, as genuine or
true, any book, paper, document, record, or other instrument in writing, knowing the
same to have been forged or fraudulently altered or antedated, is guilty of felony.”

   Section 134 provides: “Every person guilty of preparing any false or antedated book,
paper, record, instrument in writing, or other matter or thing, with intent to produce it, or
allow it to be produced for any fraudulent or deceitful purpose, as genuine or true, upon
any trial, proceeding, or inquiry whatever, authorized by law, is guilty of felony.”

                                              4
v. Alvarez (2012) 567 U.S. 709 [183 L. Ed. 2d 574] (Alvarez), and People v. Morera-
Munoz (2016) 5 Cal.App.5th 838 (Morera-Munoz), defendant argues that a materiality
requirement must be implied to save the statutes from being unconstitutionally vague and
overbroad, and that the trial court’s failure to instruct on materiality violated his due
process rights. We find no merit in defendant’s position.
       In McKenna, the defendant appealed her convictions for perjury, forgery, offering
false evidence in violation of section 132, and preparing false evidence in violation of
section 134, arguing that the documents she altered and fabricated were immaterial to any
of the issues in the consolidated cases. (McKenna, supra, 11 Cal.2d at p. 332.) Without
discussion, the Supreme Court characterized the defendant’s argument as directed to the
counts charging her with preparing and offering false evidence. (Id. at pp. 333-334.)
After reviewing the evidence, the court rejected the defendant’s argument, concluding
that the documents at issue were in fact material and that the trial court committed no
error “in instructing the jury that the alterations were material.” (Id. at p. 335.)
       As the People correctly observe, the issue of whether sections 132 and 134 contain
a materiality requirement was not raised in McKenna. The court simply assumed that the
issue of materiality pertained to those charges for purposes of the decision. Thus, the
passing reference to materiality in McKenna is dictum and has little persuasive value.
(California Chamber of Commerce v. State Air Resources Bd. (2017) 10 Cal.App.5th
604, 640 [cases are not authority for propositions not considered therein].)
       The United States Supreme Court’s decision in Alvarez is distinguishable as a First
Amendment free speech case. In Alvarez, the court addressed the constitutionality of the
Stolen Valor Act of 2005 (18 U.S.C. § 704(b)), which makes it a crime to falsely claim
receipt of military decorations or medals. (Alvarez, supra, 567 U.S. at p. 714.)
Construing the Stolen Valor Act as a content-based restriction, the court affirmed a
judgment concluding that the Act unconstitutionally infringed upon speech protected by
the First Amendment. (Id. at pp. 729-730.) Here, defendant alleges a violation of his due

                                               5
process rights, not his right to free speech. Thus, defendant’s reliance on Alvarez is
misplaced.
       Morera-Munoz likewise does not support defendant’s position. In that case, the
court considered a constitutional challenge to Vehicle Code section 31, which
criminalizes giving false information to law enforcement officers engaged in the
performance of their duties. Although the court concluded that the statute did not violate
the First Amendment, it agreed with the parties that Vehicle Code section 31 should be
construed to include a materiality requirement to comport with due process.4 (Morera-
Munoz, supra, 5 Cal.App.5th at p. 856.) Defendant argues that this part of the ruling is
controlling here because sections 132 and 134 are “directly comparable” to Vehicle Code
section 31. Defendant overstates the similarity.
       First, the conduct targeted by sections 132 and 134 is far narrower than Vehicle
Code section 31, which applies to any false information given to a peace officer in the
performance of his or her duties. Since peace officers receive a great deal of information
in the course of their duties, without a materiality requirement, Vehicle Code section 31
would lack the “ ‘necessary connection between the prohibited false information and
[any] law enforcement resources . . . used to disprove it.’ ” (Morera-Munoz, supra, 5
Cal.App.5th at p. 856.)
       In contrast, sections 132 and 134 are concerned with false or fraudulent
instruments prepared for or offered in evidence at a legal proceeding. The statutes
require that the instrument itself be false or forged, not merely that it contain some false
information. And because sections 132 and 134 only apply in the context of legal



4 Morera-Munoz discusses a report prepared by the Office of the Legislative Counsel
analyzing Vehicle Code section 31 that suggests courts might read a materiality element
into the statute, and the People conceded on appeal that the statute would be
unconstitutional without a materiality requirement. (Morera-Munoz, supra,
5 Cal.App.5th at pp. 855, 857.)

                                              6
proceedings, unlike a violation of Vehicle Code section 31, there is a clear connection
between the false evidence and the resources that would be used to disprove it.
       Second, unlike Vehicle Code section 31, importing a materiality element is not
necessary to ensure that sections 132 and 134 do not impose substantial criminal
penalties on relatively trivial or innocent conduct. By its own terms, section 134 only
applies to false evidence prepared with the intent to produce it (or allow it to be
produced) in a legal proceeding for a “fraudulent or deceitful purpose,” i.e., to mislead or
deceive the trier of fact. (§ 134; People v. Bamberg (2009) 175 Cal. App. 4th 618, 629.)
Section 132 only applies to forged or fraudulently altered documents or instruments
offered in evidence at a legal proceeding. (§ 132.) The objective of section 132, as with
section 134, is to prevent the fraudulent introduction of material in a proceeding under
the authority of law. (People v. Pereira (1989) 207 Cal. App. 3d 1057, 1068 (Pereira).)
The conduct punished by the statutes will rarely, if ever, be trivial or immaterial.
       Finally, although we have not found any authority expressly deciding whether
section 132 or 134 include a materiality requirement, numerous appellate decisions have
applied these statutes without making any reference to materiality. (See, e.g., People v.
Morrison (2011) 191 Cal. App. 4th 1551, 1555 [submission of false urine sample to
deceive probation officer]; People v. Bamberg, supra, 175 Cal.App.4th at p. 629 [staged
photographs of intersection prepared to deceive traffic judge]; Pereira, supra, 207
Cal.App.3d at pp. 1068-1069 [altered loan document sent to FPPC]; People v. Bhasin
(2009) 176 Cal. App. 4th 461, 468-470 [preparing and offering false document at trial].)
       And at least one court, construing a very similar statute, expressly rejected the
argument that materiality was an element of the offense. In People v. Feinberg (1997)
51 Cal. App. 4th 1566, the defendant was convicted of offering a false or forged




                                              7
instrument for recordation in violation of section 115.5 (Id. at pp. 1572-1573.) The
Court of Appeal rejected the argument that the trial court erred in failing to instruct the
jury that materiality is an element of the offense, reasoning that not all crimes of falsity
have a materiality requirement. (Id. at pp. 1578-1579.) The court found it persuasive
that the text of section 115 does not suggest materiality is an element of the offense, and
that the chapter of the code in which the statute appears, “ ‘Forging, Stealing, Mutilating,
and Falsifying Judicial and Public Records and Documents,’ ” does not refer to
materiality. (Id. at p. 1578.)
        The same reasoning applies here. As noted, neither section 132 nor section 134
contain an express materiality requirement, and in the chapter in which those statutes
appear, entitled “Falsifying Evidence, and Bribing, Influencing, Intimidating or
Threatening Witnesses,” only two statutes out of 18 reference materiality.6 It is well
settled that “[w]hen the Legislature ‘has employed a term or phrase in one place and
excluded it in another, it should not be implied where excluded.’ ” (Pasadena Police
Officers Assn. v. City of Pasadena (1990) 51 Cal. 3d 564, 576.)
        For all these reasons, we conclude that materiality is not an element of the
offenses, and that the trial court did not err in denying defendant’s request for a
materiality instruction.




5 Section 115, subdivision (a) provides: “Every person who knowingly procures or
offers any false or forged instrument to be filed, registered, or recorded in any public
office within this state, which instrument, if genuine, might be filed, registered, or
recorded under any law of this state or of the United States, is guilty of a felony.”
6   See section 137, subdivisions (a) through (c) and section 141, subdivision (c).

                                              8
                                             II
            The Trial Court’s Definition of Forgery Did Not Mislead the Jury
       Defendant contends that the trial court erroneously instructed the jury with an
overbroad definition of forgery for purposes of count 1 (violation of section 132), thereby
removing any limitation on the types of documents that could constitute the basis of a
section 132 violation. Defendant further contends that if the court had used a proper
definition, the evidence would not have been sufficient to support a conviction under
section 132. We find no reversible error.
       In count 1, defendant was charged with a violation of section 132. The court
instructed the jury on section 132 as follows:
       “To prove that the defendant is guilty of this crime, the People must prove that:
       “1. The defendant offered in evidence, as genuine or true, a paper or document or
other instrument in writing upon trial; [¶] and,
       “2. The defendant knew that the paper or document or instrument in writing was
forged.
       “Evidence is defined broadly to include the testimony of witnesses, writings,
material objects, or any other things presented as a basis of proof.
       “Forged means to make a false or fictitious document with the intent to defraud.
       “A defendant’s presence at the time the evidence is offered is not necessary if he
voluntarily absented himself from the proceedings.
       “A defendant may appear at a judicial proceeding through counsel.
       “A defendant’s attorney has the authority to offer items in evidence on behalf of a
defendant whether the defendant is absent or not present.”
       We review de novo whether a jury instruction correctly states the law. (People v.
Franco (2009) 180 Cal. App. 4th 713, 720.) Our task is to determine whether the court
“ ‘ “fully and fairly instructed on the applicable law.” ’ ” (Ibid.) The correctness of jury


                                              9
instructions is to be determined from the instructions as a whole and the entire record of
trial, including the arguments of counsel. (Ibid.) If reasonably possible, we interpret the
instructions to support the judgment rather than to defeat it. (Ibid.)
       Here, defendant argues that the instructions incorrectly state the law on the
meaning of the term “forged.” We disagree.
       The crime of forgery is committed when one makes or passes a false instrument
with intent to defraud. (See, e.g., People v. McAffery (1960) 182 Cal. App. 2d 486, 493;
People v. Morgan (1956) 140 Cal. App. 2d 796, 800; see also People v. Gaul-Alexander
(1995) 32 Cal. App. 4th 735, 741 [describing three elements of forgery as (1) a writing or
other subject of forgery, (2) the false making of the writing, and (3) intent to defraud];
People v. Parker (1967) 255 Cal. App. 2d 664, 672 [defendant guilty of forgery where
victims were induced by trick or device to sign trust deeds to their property without
knowing they were signing such a document]; People v. Nesseth (1954) 127 Cal. App. 2d
712, 719 [“procuring of a genuine signature to an instrument by fraudulent
representations constitutes forgery”].) The trial court’s instruction defined the term
“forged” to mean a false or fictitious document made with intent to defraud. The trial
court’s instruction is consistent with this broad definition of forgery.
       Defendant argues that, at common law, to constitute forgery, a forged instrument
also must affect some cognizable legal or property right. However, defendant was not
charged with common law forgery—he was charged with a violation of section 132. In
that context, we are not persuaded that the statute requires a prosecutor to show that the
forged evidence would affect some separately identifiable legal right in addition to the
legal rights at issue in the proceeding for which it was offered. The legal efficacy of the
document is established by the other elements of the offense. To conclude otherwise
would be to undermine the purpose of the statute, which serves to “ ‘prevent the
fraudulent introduction of material in a proceeding under the authority of law.’ ”
(Pereira, supra, 207 Cal.App.3d at p. 1068.)

                                              10
       Here, the jury specifically was instructed that the term “[f]orged means to make a
false or fictitious document with the intent to defraud.” Consistent with section 132, it
also was instructed that to prove guilt, the jury must find the defendant “offered in
evidence, as genuine or true, a paper or document or other instrument in writing upon
trial.” Thus, the trial court’s instructions did not, as defendant argues, unlawfully expand
the types of documents that could constitute the basis of a section 132 violation. To the
contrary, the court’s instructions followed and somewhat narrowed the types of
documents that could constitute a violation to a document (or paper or other written
instrument) offered in evidence at trial that the defendant knew was false and made with
the intent to defraud. Considering the instructions as a whole, there is no reasonable
likelihood that the jury was misled by the lack of a specific instruction on the April 16,
2013, letter’s legal efficacy.
                                             III
               The Trial Court Properly Denied Defendant’s Kellett Motion
       At trial, defendant filed a motion under Kellett v. Superior Court (1966) 63 Cal. 2d
822 (Kellett) arguing that his traffic citation should be joined with the felony charges in a
single prosecution. The trial court denied the motion. Defendant contends that the trial
court erred and violated his constitutional due process rights when it denied the motion.
We find no error.
       Kellett is the leading case construing section 654’s bar against successive
prosecutions of related offenses. In Kellett, our Supreme Court held that when “the
prosecution is or should be aware of more than one offense in which the same act or
course of conduct plays a significant part, all such offenses must be prosecuted in a single
proceeding unless joinder is prohibited or severance permitted for good cause. Failure to
unite all such offenses will result in a bar to subsequent prosecution of any offense
omitted if the initial proceedings culminate in either acquittal or conviction and
sentence.” (Kellett, supra, 63 Cal.2d at p. 827, fn. omitted.) The Kellett rule applies only

                                             11
when (1) the prosecution was or should have been aware of more than one offense, and
(2) the same act or course of conduct played a significant part in both offenses. (Id. at p.
827.)
        Defendant argues that the same evidence was presented in both trials, and that the
violations of sections 132 and 134 were completed and were known to the prosecution at
least four months before the traffic trial, when defendant’s attorney allegedly provided
the April 16, 2013, letter to the district attorney. Defendant also notes that the same
prosecutor who handled the speeding trial also investigated the veracity of the letter and
signed the felony complaint. Thus, defendant concludes that the speeding ticket and the
violations of sections 132 and 134 should have been prosecuted concurrently. We
disagree.
        Courts have adopted two tests to determine whether multiple offenses arise out of
the same act or course of conduct. (People v. Ochoa (2016) 248 Cal. App. 4th 15, 28.)
The first test, referred to as the “ ‘time and place test,’ ” focuses on whether the offenses
were committed at the same time and location. Under this test, multiple prosecutions
generally are not barred if the offenses were committed at separate times and locations.
(Id. at pp. 28-29.)
        The second test—the “ ‘evidentiary test’ ”—looks to the evidence necessary to
prove the offenses. (People v. Ochoa, supra, 248 Cal.App.4th at p. 29.) This test looks
to the totality of the facts to determine whether the same evidence was used to establish
both offenses. (People v. Flint (1975) 51 Cal. App. 3d 333, 337-338.) However, simply
using facts from one prosecution in a subsequent prosecution does not by itself trigger the
bar of successive prosecutions. (People v. Valli (2010) 187 Cal. App. 4th 786, 799.)
Under the evidentiary test, two offenses must be prosecuted together only if the evidence
needed to prove one offense “ ‘necessarily supplies proof of the other.’ ” (Ibid.)




                                              12
       We review factual determinations for substantial evidence, viewing the evidence
in the light most favorable to the People. Whether section 654 applies is a question of
law, reviewed de novo. (People v. Valli, supra, 187 Cal.App.4th at p. 794.)
       Here, the trial court correctly concluded that “the same act or course of conduct”
did not play a significant part in both offenses. Defendant’s offenses were not committed
at the same time and place. The speeding offense occurred on the morning of April 3,
2013, when he exceeded the posted speed limit. (See Veh. Code, § 22349, subd. (a).)
The violation of section 134 (preparing false evidence) occurred nearly two weeks later,
when defendant prepared the letter and induced his office manager to sign it under false
pretenses. The violation of section 132 charged in the complaint (offering a forged
document) occurred months after the false letter was prepared, when defendant’s attorney
offered the letter in evidence at defendant’s traffic trial.
       Although the speeding violation may have been the impetus for the subsequent
crimes, the test for resolving whether the “same act or course of conduct” played a
significant part in both offenses is “not whether one offense led to the second offense.”
(People v. Hendrix (2018) 20 Cal.App.5th 457, 465, 466.) Because the offenses were
factually distinct offenses occurring at different times and different locations, the offenses
were not required to be prosecuted together under the “time and place test.”
       Separate prosecutions also were proper under the “evidentiary test.” Even if some
evidence in the two trials overlapped, the evidence needed to prove the first offense did
not necessarily supply proof of the other. (People v. Hurtado (1977) 67 Cal. App. 3d 633,
636.) Evidence that defendant exceeded the speed limit on April 3, 2013, did not supply
proof of the violation of section 132 or 134. The offenses are based on separate
evidentiary requirements: speeding, on one hand, and preparing and offering a false and
fraudulent document in court, on the other. Indeed, the violation of section 132 was
charged based on defendant’s act of offering the forged letter as evidence at his traffic



                                               13
trial. This could not have been charged before the trial. Thus, under either test, the trial
court properly denied the Kellett motion.
                                              IV
                                    Evidentiary Rulings
       A.     The trial court properly excluded the evidence related to Dr. Smith’s
              alleged substance abuse issues
       During trial, defendant repeatedly sought to admit evidence relating to the alleged
substance abuse issues of Dr. Smith, the physician defendant replaced at the clinic. The
material that defendant sought to admit included evidence that (1) at the time Dr. Smith
stopped seeing patients, he was seriously impaired due to substance abuse; (2) Dr. Smith
had been arrested at least two times for DUI; (3) Dr. Smith agreed to surrender his license
after an investigation by the Medical Board of California due to substance abuse; (4) the
father of one patient sued Dr. Smith for wrongful death based on improper dosage of a
prescription medication; (5) in April of 2013, Dr. Smith was undergoing substance abuse
rehabilitation; and (6) Dr. Smith died due to cirrhosis of the liver.
       The trial court excluded the evidence, concluding that it was not relevant and that
under Evidence Code section 352, any probative value would be substantially outweighed
by the probability that its admission would necessitate undue consumption of time or
create substantial danger of undue prejudice, of confusing the issues, or of misleading the
jury. Defendant contends that the trial court erred in excluding the evidence. We
disagree.
       Relevant evidence is that which has “any tendency in reason to prove or disprove
any disputed fact that is of consequence to the determination of the action.” (Evid. Code,
§ 210.) The test is whether the evidence tends “ ‘ “logically, naturally, and by reasonable
inference” to establish material facts . . . .’ ” (People v. Scheid (1997) 16 Cal. 4th 1, 13.)
       Even if evidence is otherwise relevant and admissible, Evidence Code section 352
authorizes the trial court to exclude evidence “if its probative value is substantially

                                              14
outweighed by the probability that its admission will (a) necessitate undue consumption
of time or (b) create substantial danger of undue prejudice, of confusing the issues, or of
misleading the jury.” (Evid. Code, § 352.)
       We review such evidentiary determinations for an abuse of discretion. (People v.
Scott (2011) 52 Cal. 4th 452, 490.) We find no abuse here. The trial court properly
concluded that the challenged evidence was not relevant to the trial on defendant’s
alleged violations of sections 132 and 134, and that any probative value was substantially
outweighed by the probability that it would have necessitated an undue consumption of
time and confused the issues in the case. Dr. Smith’s personal issues cannot support a
reasonable inference that all of defendant’s patients always were at risk for emergency.
And defendant made no offer of proof that any specific patient in the facility on April 3
actually was experiencing an emergency or was at “serious risk” of an emergency due to
Dr. Smith’s alleged substance abuse issues. The trial court properly excluded the
evidence under Evidence Code sections 210 and 352.
       B.     The other challenged evidentiary rulings were harmless
       In addition to the exclusion of evidence relating to Dr. Smith’s alleged substance
abuse, defendant argues that the trial court erred by (1) admitting the office manager’s
testimony that the April 16, 2013, letter was false; (2) admitting the CHP officer’s
testimony that a clinic employee told him there was no emergency; and (3) excluding
Dr. Foster’s testimony that defendant was entitled to his own opinion whether something
is a medical emergency. The People do not defend the court’s rulings, but argue that any
error was harmless. We agree.
              1.     Standard of review
       Defendant argues that the trial court’s evidentiary rulings, individually and
cumulatively, precluded defendant from presenting a defense, and therefore must be




                                             15
reviewed under the Chapman7 standard, which requires reversal unless the error is
harmless beyond a reasonable doubt. (People v. Jackson (2014) 58 Cal. 4th 724, 792.)
        “ ‘ “As a general matter, the ‘[a]pplication of the ordinary rules of evidence . . .
does not impermissibly infringe on a defendant's right to present a defense.’ [Citations.]
Although completely excluding evidence of an accused’s defense theoretically could rise
to this level, excluding defense evidence on a minor or subsidiary point does not impair
an accused’s due process right to present a defense.” ’ [Citation.]” (People v. Thornton
(2007) 41 Cal. 4th 391, 443.) Routine application of evidentiary laws does not implicate a
defendant’s constitutional rights. (People v. Hovarter (2008) 44 Cal. 4th 983, 1010.)
        The evidentiary rulings challenged here were routine in nature. Whether
considered individually or cumulatively, they did not rise to the level of a constitutional
deprivation of defendant’s right to present a defense. Accordingly, we conclude that the
proper standard of review is that announced in Watson,8 not the stricter standard reserved
for errors of constitutional dimension set forth in Chapman. (See People v. Fudge (1994)
7 Cal. 4th 1075, 1102-1103.) Under Watson, error is not reversible unless it is reasonably
probable a result more favorable to the appellant would have been reached had the error
not occurred. (Watson, supra, 46 Cal.2d at pp. 836-837.)
               2.     The office manager’s testimony
        During trial, the prosecutor asked the clinic’s office manager for her opinion as to
whether the content of the April 16, 2013, letter was true. Defendant’s counsel objected
that this was improper lay opinion, but the trial court overruled the objection. On appeal,
defendant argues that the trial court erred in overruling the objection.




7   Chapman v. California (1967) 386 U.S. 18 [17 L. Ed. 2d 705].
8   People v. Watson (1956) 46 Cal. 2d 818.

                                               16
       The People do not defend the merits of the ruling, but argue that any error in
allowing the office manager to give her opinion was harmless error. We agree. Here, it
is not reasonably probable that a result more favorable to defendant would have been
reached had the office manager not been allowed to opine that the content of the April 16,
2013, letter was false.
       There was overwhelming evidence that the content of the letter—that defendant
was on his way to an emergency—was false. That evidence includes the undisputed
testimony of the medical assistant supervisor, the office manager, and Dr. Foster that
there was no emergency in the clinic on the morning of April 3. The lack of an
emergency also is supported by evidence that defendant was late for a regularly
scheduled patient appointment on the morning of April 3; that defendant falsely told the
officer that he needed to be at the hospital within 10 minutes for gallbladder surgery; that
defendant induced the office manager to sign the letter under false pretenses; and that
defendant was involved in a similar prior traffic stop for speeding in which his claimed
emergency also could not be substantiated. Moreover, the office manager testified that
defendant misled her into signing the letter. Considering the totality of the evidence, we
conclude that any error in admitting the office manager’s lay opinion about the falsity of
the letter was harmless error.
              3.     The officer’s hearsay testimony
       During trial, the prosecutor asked the CHP officer about his April 3 conversation
with the clinic’s medical assistant supervisor. The officer testified that the supervisor
told him there was no emergency at the facility. Defense counsel objected that this was
hearsay, but the court overruled the objection, relying on the contemporaneous statement
exception to the hearsay rule. Defendant asserts this ruling was erroneous. The People
concede the error, but argue it was harmless. Again, we agree.
       Even if the statement had been excluded, it would not have changed the evidence
before the jury because the supervisor herself testified (without objection) that she told

                                             17
the officer there was no emergency. In addition, defendant’s counsel elicited the same
testimony during his cross-examination of the officer. The supervisor’s hearsay
statement was cumulative evidence. In addition, as described above, the evidence was
overwhelming that there was no emergency at the clinic at the time of the traffic stop.
The error was harmless.
              4.     Dr. Foster’s opinion
       The final evidentiary ruling challenged by defendant is the trial court’s exclusion
of Dr. Foster’s testimony that defendant is entitled to his opinion whether there was an
emergency. During cross-examination, Dr. Foster testified that concern for a possible
gallbladder infection could be an emergency, but developing such concern would require
“some contact” with the patient, a “history,” or “some element of examination.” The
following colloquy ensued:
       “[Defense Counsel:] Last question. [¶] As you know it, on April 3rd [defendant]
saw – did attend to patients?
       “[Dr. Foster:] Yes.
       “[Defense Counsel:] And you don’t know the history of those patients?
       “[Dr. Foster:] That’s correct.
       “[Defense Counsel:] Therefore, if [defendant] opined that it was an emergency,
without labeling it minor or major, but an emergency, then isn’t he entitled to that
opinion?
       “[Dr. Foster:] Yes, he is.
       “[Prosecutor:] Objection. Calls for a legal conclusion in this proceeding.
       “[The Court:] Sustained.”
       Defendant argues that the trial court erred in excluding this testimony. The People
argue that even if the trial court erred, the error was harmless. Once again, we agree with
the People.



                                            18
       First, the testimony has minimal relevance. At most, it supports the notion that
defendant could have formed an opinion that a patient was at risk of emergency after
attending to his patients on April 3. Defendant did not offer any evidence that a patient
contacted him prior to the traffic stop to convey symptoms indicating gall bladder surgery
was immediately needed.
       Second, the evidence was unnecessary because it was cumulative to other
evidence presented to the jury. Dr. Foster was permitted to testify, without objection, that
every licensed doctor, including defendant, is “entitled . . . to render an opinion” as to
whether something constitutes a medical emergency. Dr. Foster expressly opined that
defendant was “able to make that determination as a doctor on April 3rd.”
       Finally, as discussed above, there was overwhelming evidence that there was no
emergency at the clinic on the morning of April 3, 2013. It was not reasonably probable
that the verdict would have been more favorable to the defense had the trial court
admitted the evidence.
       Even if the trial court’s evidentiary rulings were wrong, they were harmless errors
and they did not, individually or cumulatively, violate defendant’s right to due process.
                                       DISPOSITION
       The judgment is affirmed.

                                                         KRAUSE                 , J.


We concur:


      MAURO                  , Acting P. J.



      HOCH                   , J.




                                              19
Filed 8/14/19
                         CERTIFIED FOR PARTIAL PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                              (Butte)
                                               ----




THE PEOPLE,                                                          C085988

                  Plaintiff and Respondent,                 (Super. Ct. No. CM040382)

        v.                                                    ORDER CERTIFYING
                                                                OPINION FOR
NICKESH PRAVIN SHAH,                                              PARTIAL
                                                                PUBLICATION
                  Defendant and Appellant.




THE COURT:



        The opinion in the above-entitled matter filed on July 22, 2019, was not certified
for publication in the Official Reports. For good cause now it appears that the opinion,
with the exception of parts II through IV, should be published in the Official Reports and
it is so ordered.



                                                1
                                  EDITORIAL LISTING

      APPEAL from a judgment of the Superior Court of Butte County, Clare Keithley,
Judge. Affirmed.

      Eric S. Multhaup for Defendant and Appellant.

        Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez and Caely E.
Fallini, Deputy Attorneys General, for Plaintiff and Respondent.


BY THE COURT:



      MAURO                , Acting P. J.




      HOCH                 , J.




      KRAUSE               , J.




                                            2